In related proceedings pursuant to Social Services Law § 384-b to terminate the father’s parental rights on the ground of abandonment, the father appeals from an order of the Family Court, Orange County (Kiedaisch, J.), dated December 19, 2002, which granted the petition, terminated his parental rights, and transferred guardianship and custody of the subject children to the Orange County Department of Social Services for the purpose of adoption.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the father’s contention, the evidence adduced at the hearing established, by clear and convincing evidence, that he had abandoned the children for the period of six months immediately prior to filing the petition (see Social Services Law § 384-b [5] [a]; Matter of Kerry J., 288 AD2d 221 [2001]). The father failed to contact the agency during the statutory period. Moreover, the father’s sporadic and insubstantial contacts with the children were insufficient to defeat the court’s finding of abandonment (see Matter of Kerry J., supra; Matter of Michael B., 284 AD2d 946 [2001]; Matter of Stephen Sidney W., 283 AD2d 153 [2001]; Matter of Christine S., 203 AD2d 367 [1994]).
The father’s remaining contention is unpreserved for appellate review. Prudenti, P.J., Ritter, Cozier and Skelos, JJ., concur.